Exhibit 10.2
INTERWOVEN, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the 2008 Equity Incentive
Plan (the “Plan”) shall have the same meanings in this Notice of Stock Option
Grant (the “Notice”).

             
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Stock Option Award Agreement (the “Option Agreement”).

         
 
  Grant Number:                                                               
 
       
 
  Date of Grant:                                                               
 
       
 
  Vesting Commencement Date:  
                                                            
 
       
 
  Exercise Price per Share:  
                                                            
 
       
 
  Total Number of Shares:  
                                                            
 
       
 
  Type of Option:                        Non-Qualified Stock Option
(                     shares)
 
       
 
                           Incentive Stock Option (                     shares)
 
       
 
  Expiration Date:  
                                                            
 
       
 
  Post-Termination Exercise Period:        Termination for Cause = None
 
           Voluntary Termination = 3 Months
 
           Termination without Cause = 3 Months
 
           Disability = 12 Months
 
           Death = 12 Months
 
       
 
  Vesting Schedule:   Subject to the limitations set forth in this Notice, the
Plan and the Option Agreement, the Option will vest and may be exercised, in
whole or in part, in accordance with the following schedule: [Vesting may occur
based on achievement, at the end of a period of time, of a specified goal or
specified goals based on such factors as: annual revenue, cash position,
earnings per share, operating cash flow, market share, new product releases, net
income, operating income, return on assets, return on equity, return on
investment, software license bookings, EBITDA or other financial measure, or any
other performance-related goal as approved from time to time.]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Option Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the Options pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of the Company. Participant also
understands that this Notice is subject to the terms and conditions of both the
Option Agreement and the Plan, both of which are incorporated herein by
reference. Participant has read both the Option Agreement and the Plan.

         
PARTICIPANT:
  INTERWOVEN, INC.    
 
       
Signature:                                        
  By:                                            
 
       
Print Name:                                        
  Its:                                             
 
       
Date:                                         
  Date:                                             

 



--------------------------------------------------------------------------------



 



Notice of Grant of Stock
Options and Option Agreement
Interwoven, Inc.
ID: 94-3221352
160 East Tasman Drive
San Jose, CA 95134
Employee Name
Option Number:
Plan:
ID:
Effective                , you have been granted a(n)               
[Incentive/Nonqualified] Stock Option to buy                 shares of
Interwoven, Inc. (the Company) stock at $                per share.
The total option price of the shares granted is $               .
Shares in each period will become fully vested on the date shown.
[Vesting may occur based on achievement, at the end of a period of time, of a
specified goal or specified goals based on such factors as: annual revenue, cash
position, earnings per share, operating cash flow, market share, new product
releases, net income, operating income, return on assets, return on equity,
return on investment, software license bookings, EBITDA or other financial
measure, or any other performance-related goal as approved from time to time.]
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

     
Interwoven, Inc.
  Date
 
   
Optionee Name
  Date

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
STOCK OPTION AWARD AGREEMENT
2008 EQUITY INCENTIVE PLAN
Unless otherwise defined in this Stock Option Award Agreement (the “Agreement”),
any capitalized terms used herein shall have the meaning ascribed to them in the
Company’s 2008 Equity Incentive Plan (the “Plan”).
     Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice”) and this Agreement.
     1. Vesting Rights. Subject to the applicable provisions of the Plan and
this Agreement, this Option may be exercised, in whole or in part, in accordance
with the schedule set forth in the Notice.
     2. Termination Period.
          (a) General Rule. Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after termination of Participant’s
employment with the Company. In no event shall this Option be exercised later
than the Expiration Date set forth in the Notice.
          (b) Death; Disability. Unless provided otherwise in the Notice, upon
the termination of Participant’s service to the Company by reason of his or her
Disability or death, or if a Participant dies within three months of the
Termination Date, this Option may be exercised for twelve months, provided that
in no event shall this Option be exercised later than the Expiration Date set
forth in the Notice.
          (c) Cause. Upon the termination of Participant’s employment by the
Company for Cause, the Option shall expire on such date of Participant’s
Termination Date.
     3. Grant of Option. The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share set forth in the Notice (the “Exercise Price”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as a
Non-Qualified Stock Option (“NSO”).
     4. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement. In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice and
this Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.

 



--------------------------------------------------------------------------------



 



          (c) No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.
     5. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the
Participant:
          (a) cash;
          (b) check;
          (c) a “broker-assisted” or “same-day sale” (as described in Section
11(d) of the Plan); or
          (d) any other method authorized by the Company.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant unless otherwise permitted by the Committee on a case-by-case basis.
The terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.
     7. Term of Option. This Option shall in any event expire on the expiration
date set forth in the Notice of Stock Option Grant, which date is 10 years after
the Date of Grant (five years after the Date of Grant if this option is
designated as an ISO in the Notice of Stock Option Grant and Section 5.3 of the
Plan applies).
     8. U.S. Tax Consequences. For Participants subject to U.S. income tax, some
of the federal tax consequences relating to this Option, as of the date of this
Option, are set forth below. All other Participants should consult a tax advisor
for tax consequences relating to this Option in their respective jurisdiction.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          (a) Exercising the Option.
               (i) Non-Qualified Stock Option. The Participant may incur federal
ordinary income tax liability upon exercise of a NSO. The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation an amount equal to the minimum amount the
Company is required to withhold for income and employment taxes or collect from
Participant and pay to the applicable taxing authorities an amount in cash equal
to a percentage of this compensation income at the time of exercise, and may
refuse to honor the exercise and refuse to deliver Shares if such withholding
amounts are not delivered at the time of exercise.
               (ii) Incentive Stock Option. If this Option qualifies as an ISO,
the Participant will have no regular federal income tax liability upon its
exercise, although the excess, if any, of the aggregate Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price
will be treated as an adjustment to alternative minimum taxable income for
federal tax purposes and may subject the Participant to alternative minimum tax
in the year of exercise.

 



--------------------------------------------------------------------------------



 



          (b) Disposition of Shares.
               (i) NSO. If the Participant holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
               (ii) ISO. If the Participant holds ISO Shares for at least one
year after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Participant disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.
          (c) Notice of Disqualifying Disposition of ISO Shares. If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, the Participant shall immediately notify
the Company in writing of such disposition. The Participant agrees that he or
she may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.
     9. Acknowledgement. The Company and Participant agree that the Option is
granted under and governed by the Notice, this Agreement and by the provisions
of the Plan (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the Option subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice.
     10. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
     11. Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
     12. Governing Law; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
     13. No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
service, for any reason, with or without cause.

 



--------------------------------------------------------------------------------



 



     By your signature and the signature of the Company’s representative on the
Notice, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and the Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated on the Notice.

 



--------------------------------------------------------------------------------



 



No.                     
INTERWOVEN, INC.

2008 EQUITY INCENTIVE PLAN

STOCK OPTION EXERCISE AGREEMENT
     This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of ___, ___ (the “Effective Date”) by and between Interwoven,
Inc., a Delaware corporation (the “Company”), and the purchaser named below (the
“Purchaser”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Company’s 2008 Equity Incentive Plan (the “Plan”).

     
Purchaser:
   
 
   
 
   
Address:
   
 
   
 
   
 
   
 
   
Total Number of Shares:
   
 
   
 
   
Exercise Price Per Share:
   
 
   
 
   
Date of Grant:
   
 
   
 
   
Type of Stock Option
   
 
   
(Check one):
  o Incentive Stock Option
 
  o Non-Qualified Stock Option

     1. Exercise of Option.
          1.1 Exercise. Pursuant to exercise of that certain option (the
“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Exercise Agreement, Purchaser hereby purchases from the
Company, and the Company hereby sells to Purchaser, the Total Number of Shares
set forth above (the “Shares”) of the Company’s Common Stock, $0.001 par value
per share, at the Exercise Price Per Share set forth above (the “Exercise
Price”). As used in this Exercise Agreement, the term “Shares” refers to the
Shares purchased under this Exercise Agreement and includes all securities
received (i) in replacement of the Shares, (ii) as a result of stock dividends
or stock splits with respect to the Shares, and (iii) all securities received in
replacement of the Shares in a merger, recapitalization, reorganization or
similar corporate transaction.
          1.2 Title to Shares. The exact spelling of Purchaser’s name under
which Purchaser will take title to the Shares is:
 
          1.3 Payment. Purchaser hereby delivers payment of the Exercise Price
in the manner permitted in the Stock Option Agreement as follows (check and
complete as appropriate):

o   in cash (by check) in the amount of $___, receipt of which is acknowledged
by the Company;

 



--------------------------------------------------------------------------------



 



o   by delivery of ___ fully-paid, nonassessable and vested shares of the Common
Stock of the Company owned by Purchaser for which the Company has received “full
payment of the purchase price” within the meaning of SEC Rule 144, (if purchased
by use of a promissory note, such note has been fully paid with respect to such
vested shares), or obtained by Purchaser in the open public market, and owned
free and clear of all liens, claims, encumbrances or security interests, valued
at the current Fair Market Value of $                     per share;   o   by
cash received by the Company pursuant to a broker-assisted and/or same day sale
(or other) “cashless” exercise program implemented by the Company;   o   by the
waiver hereby of compensation due or accrued for services rendered in the amount
of $                    .]

     2. Delivery.
          2.1 Deliveries by Purchaser. Purchaser hereby delivers to the Company
(i) this Exercise Agreement and (ii) the Exercise Price and payment or other
provision for any applicable tax obligations in the form indicated above.
          2.2 Deliveries by the Company. Upon its receipt of the Exercise Price,
payment or other provision for any applicable tax obligations and this Exercise
Agreement executed and delivered by Purchaser to the Company under Section 2.1,
the Company will issue a duly executed stock certificate evidencing the Shares
in the name of Purchaser or deposit the Shares in “street name” in the
appropriate brokerage account maintained in the name of Purchaser.
     3. Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company that:
          3.1 Agrees to Terms of the Plan. Purchaser has received a copy of the
Plan and the Stock Option Agreement, has read and understands the terms of the
Plan, the Stock Option Agreement and this Exercise Agreement, and agrees to be
bound by their terms and conditions. Purchaser acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.
          3.2 Access to Prospectus. Purchaser has received and reviewed the
prospectus for the Plan.
     4. Rights as a Stockholder. Subject to the terms and conditions of this
Exercise Agreement, Purchaser will have all of the rights of a stockholder of
the Company with respect to the Shares from and after the date that Shares are
issued to Purchaser until such time as Purchaser disposes of the Shares.
     5. Governing Law. This Exercise Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to that body of laws pertaining to conflict of laws.
     6. Further Assurances. The parties agree to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of this Exercise Agreement.
     7. Entire Agreement. The Plan, the Stock Option Agreement and this Exercise
Agreement, constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Exercise Agreement, and supersede all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed in triplicate by its duly authorized representative and Purchaser has
executed this Exercise Agreement in triplicate as of the Effective Date,
indicated above.

                  INTERWOVEN, INC.       PURCHASER        
 
            By:  
 
               
 
     
 
       
 
      (Signature)        
 
                          (Please print name)       (Please print name)        
 
                          (Please print title)                
 
            Address:       Address:        
 
                             
 
                             
 
                         

                      Fax No.:  
 
      Fax No.          
 
       
 
       
 
                Phone No.:
 
      Phone No.:          
 
               

[Signature page to Interwoven, Inc. Stock Option Exercise Agreement]

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
GRANT NUMBER:               
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of
Restricted Stock Award (the “Notice”).

             
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   

You (“Participant”) have been granted an award of Restricted Shares of Common
Stock of Interwoven, Inc. (the “Company”) under the Plan subject to the terms
and conditions of the Plan, this Notice and the attached Restricted Stock
Agreement (the “Restricted Stock Purchase Agreement”).

         
Total Number of Restricted Shares Awarded:
       
 
       
 
       
Fair Market Value per Restricted Share:
  $    
 
 
 
   
 
       
Total Fair Market Value of Award:
  $    
 
 
 
   
 
       
Purchase Price per Restricted Share:
  $    
 
 
 
   
 
       
Total Purchase Price for all Restricted Shares:
  $    
 
 
 
   
 
       
Date of Grant:
       
 
       

         
Vesting Commencement Date:
       
 
 
 
   
 
       
Vesting Schedule:
  Subject to the limitations set forth in this Notice, the Plan and the
Restricted Stock Purchase Agreement, the Restricted Shares will vest and the
right of repurchase shall lapse, in whole or in part, in accordance with the
following schedule:    
 
  [INSERT VESTING SCHEDULE]    

You understand that your employment or consulting relationship with the Company
is for an unspecified duration, can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice, the Restricted Stock Agreement or
the Plan changes the at-will nature of that relationship. Participant
acknowledges that the vesting of the Restricted Shares pursuant to this Notice
is earned only by continuing service as an Employee, Director or Consultant of
the Company. You also understand that this Notice is subject to the terms and
conditions of both the Restricted Stock Agreement and the Plan, both of which
are incorporated herein by reference. You have read both the Restricted Stock
Agreement and the Plan. If the Restricted Stock Purchase Agreement is not
executed by you within thirty (30) days of the Date of Grant above, then this
grant shall be void.

                      INTERWOVEN, INC.       RECIPIENT:        
 
                   
By:
          Signature        
 
 
 
     
 
 
 
                   
Its:
          Please Print Name        
 
                   

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
2008 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                    , 20___ by and between Interwoven, Inc., a California
corporation (the “Company”), and                                         
(“Participant”) pursuant to the Company’s 2008 Equity Incentive Plan (the
“Plan”). Unless otherwise defined herein, the terms defined in the Plan shall
have the same meanings in this Agreement.
     1. Sale of Stock. Subject to the terms and conditions of this Agreement, on
the Purchase Date (as defined below) the Company will issue and sell to
Participant, and Participant agrees to purchase from the Company the number of
Shares shown on the Notice of Restricted Stock Award at a purchase price of
$                     per Share. The per Share purchase price of the Shares
shall be not less than the par value of the Shares as of the date of the offer
of such Shares to the Participant. The term “Shares” refers to the purchased
Shares and all securities received in replacement of or in connection with the
Shares pursuant to stock dividends or splits, all securities received in
replacement of the Shares in a recapitalization, merger, reorganization,
exchange or the like, and all new, substituted or additional securities or other
properties to which Participant is entitled by reason of Participant’s ownership
of the Shares.
     2. Time and Place of Exercise. The purchase and sale of the Shares under
this Agreement shall occur at the principal office of the Company simultaneously
with the execution of this Agreement by the parties, or on such other date as
the Company and Participant shall agree (the “Purchase Date”). On the Purchase
Date, the Company will issue in Participant’s name a stock certificate
representing the Shares to be purchased by Participant against payment of the
purchase price therefor by Participant by (a) check made payable to the Company,
(b) cancellation of indebtedness of the Company to Participant,
(c) Participant’s personal services that the Committee has determined have
already been rendered to the Company and have a value not less than aggregate
par value of the Shares to be issued Participant, or (d) a combination of the
foregoing.
     3. Restrictions on Resale. By signing this Agreement, Participant agrees
not to sell any Shares acquired pursuant to the Plan and this Agreement at a
time when applicable laws, regulations or Company or underwriter trading
policies prohibit exercise or sale. This restriction will apply as long as
Participant is providing service to the Company or a Subsidiary of the Company.
          3.1 Repurchase Right on Termination Other Than for Cause. For the
purposes of this Agreement, a “Repurchase Event” shall mean an occurrence of one
of the following:
               (i) termination of Participant’s service, whether voluntary or
involuntary and with or without cause;
               (ii) resignation, retirement or death of Participant; or
               (iii) any attempted transfer by Participant of the Shares, or any
interest therein, in violation of this Agreement.
Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”). The Repurchase Right shall
lapse in accordance with the vesting schedule set forth in the Notice

1



--------------------------------------------------------------------------------



 



of Restricted Stock Award. For purposes of this Agreement, “Unvested Shares”
means Stock pursuant to which the Company’s Repurchase Right has not lapsed.
          3.2 Exercise of Repurchase Right. Unless the Company provides written
notice to Participant within 90 days from the date of termination of
Participant’s service to the Company that the Company does not intend to
exercise its Repurchase Right with respect to some or all of the Unvested
Shares, the Repurchase Right shall be deemed automatically exercised by the
Company as of the 90th day following such termination, provided that the Company
may notify Participant that it is exercising its Repurchase Right as of a date
prior to such 90th day. Unless Participant is otherwise notified by the Company
pursuant to the preceding sentence that the Company does not intend to exercise
its Repurchase Right as to some or all of the Unvested Shares, execution of this
Agreement by Participant constitutes written notice to Participant of the
Company’s intention to exercise its Repurchase Right with respect to all
Unvested Shares to which such Repurchase Right applies at the time of
Termination of Participant. The Company, at its choice, may satisfy its payment
obligation to Participant with respect to exercise of the Repurchase Right by
either (A) delivering a check to Participant in the amount of the purchase price
for the Unvested Shares being repurchased, or (B) in the event Participant is
indebted to the Company, canceling an amount of such indebtedness equal to the
purchase price for the Unvested Shares being repurchased, or (C) by a
combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such purchase price. In the event of any deemed automatic
exercise of the Repurchase Right by canceling an amount of such indebtedness
equal to the purchase price for the Unvested Shares being repurchased, such
cancellation of indebtedness shall be deemed automatically to occur as of the
90th day following termination of Participant’s employment or consulting
relationship unless the Company otherwise satisfies its payment obligations. As
a result of any repurchase of Unvested Shares pursuant to the Repurchase Right,
the Company shall become the legal and beneficial owner of the Unvested Shares
being repurchased and shall have all rights and interest therein or related
thereto, and the Company shall have the right to transfer to its own name the
number of Unvested Shares being repurchased by the Company, without further
action by Participant.
          3.3 Acceptance of Restrictions. Acceptance of the Shares shall
constitute Participant’s agreement to such restrictions and the legending of his
or her certificates with respect thereto. Notwithstanding such restrictions,
however, so long as Participant is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a stockholder with respect thereto.
          3.4 Non-Transferability of Unvested Shares. In addition to any other
limitation on transfer created by applicable securities laws or any other
agreement between the Company and Participant, Participant may not transfer any
Unvested Shares, or any interest therein, unless consented to in writing by a
duly authorized representative of the Company. Any purported transfer is void
and of no effect, and no purported transferee thereof will be recognized as a
holder of the Unvested Shares for any purpose whatsoever. Should such a transfer
purport to occur, the Company may refuse to carry out the transfer on its books,
set aside the transfer, or exercise any other legal or equitable remedy. In the
event the Company consents to a transfer of Unvested Shares, all transferees of
Shares or any interest therein will receive and hold such Shares or interest
subject to the provisions of this Agreement, including, insofar as applicable,
the Repurchase Right. In the event of any purchase by the Company hereunder
where the Shares or interest are held by a transferee, the transferee shall be
obligated, if requested by the Company, to transfer the Shares or interest to
the Participant for consideration equal to the amount to be paid by the Company
hereunder. In the event the Repurchase Right is deemed exercised by the Company,
the Company may deem any transferee to have transferred the Shares or interest
to Participant prior to their purchase by the Company, and payment of the
purchase price by the Company to such transferee shall be deemed to satisfy
Participant’s obligation to pay such transferee for such Shares or interest, and
also to satisfy the Company’s obligation to pay Participant for such Shares or
interest.

2



--------------------------------------------------------------------------------



 



          3.5 Assignment. The Repurchase Right may be assigned by the Company in
whole or in part to any persons or organization.
     4. Restrictive Legends and Stop Transfer Orders.
          4.1 Legends. The certificate or certificates representing the Shares
shall bear the following legend (as well as any legends required by applicable
state and federal corporate and securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
          4.2 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          4.3 Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as the
owner or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
     5. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant‘s service, for any
reason, with or without cause.
     6. Miscellaneous.
          6.1 Acknowledgement. The Company and Participant agree that the
Restricted Shares are granted under and governed by the Notice, this Agreement
and by the provisions of the Plan (incorporated herein by reference).
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the Restricted Shares subject to
all of the terms and conditions set forth herein and those set forth in the Plan
and the Notice.
          6.2 Entire Agreement; Enforcement of Rights. This Agreement, the Plan
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
          6.3 Compliance with Laws and Regulations. The issuance of Shares will
be subject to and conditioned upon compliance by the Company and Participant
with all applicable state and federal laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.

3



--------------------------------------------------------------------------------



 



          6.4 Governing Law; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
          6.5 Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
          6.6 Notices. Any notice to be given under the terms of the Plan shall
be addressed to the Company in care of its principal office, and any notice to
be given to the Participant shall be addressed to such Participant at the
address maintained by the Company for such person or at such other address as
the Participant may specify in writing to the Company.
          6.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall he deemed an original and all of which
together shall constitute one instrument.
          6.8 U.S. Tax Consequences. Upon vesting of Shares, Participant will
include in taxable income the difference between the fair market value of the
vesting Shares, as determined on the date of their vesting, and the price paid
for the Shares. This will be treated as ordinary income by Participant and will
be subject to withholding by the Company when required by applicable law. In the
absence of an Election (defined below), the Company shall withhold a number of
vesting Shares with a fair market value (determined on the date of their
vesting) equal to the minimum amount the Company is required to withhold for
income and employment taxes. If Participant makes an Election, then Participant
must, prior to making the Election, pay in cash (or check) to the Company an
amount equal to the amount the Company is required to withhold for income and
employment taxes.
     7. Section 83(b) Election. Participant hereby acknowledges that he or she
has been informed that, with respect to the purchase of the Shares, an election
may be filed by the Participant with the Internal Revenue Service, within
30 days of the purchase of the Shares, electing pursuant to Section 83(b) of the
Code to be taxed currently on any difference between the purchase price of the
Shares and their Fair Market Value on the date of purchase (the “Election”).
Making the Election will result in recognition of taxable income to the
Participant on the date of purchase, measured by the excess, if any, of the Fair
Market Value of the Shares over the purchase price for the Shares. Absent such
an Election, taxable income will be measured and recognized by Participant at
the time or times on which the Company’s Repurchase Right lapses. Participant is
strongly encouraged to seek the advice of his or her own tax consultants in
connection with the purchase of the Shares and the advisability of filing of the
Election. PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S
RESPONSIBILITY, AND NOT THE COMPANY’S RESPONSIBILITY, TO TIMELY FILE THE
ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF PARTICIPANT REQUESTS THE
COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON PARTICIPANT’S BEHALF.

4



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement as of the date first set forth
above.

                  INTERWOVEN, INC.
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   

                      RECIPIENT:    
 
               
 
  Signature                          
 
                    Please Print Name        
 
         
 
   

5



--------------------------------------------------------------------------------



 



RECEIPT AND CONSENT
     The undersigned Participant hereby acknowledges receipt of a photocopy of
Certificate No. -                     for                     
                     shares of Common Stock of Interwoven, Inc. (the “Company”)
     The undersigned further acknowledges that the Secretary of the Company, or
his or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that Participant has previously entered into with the Company. As
escrow holder, the Secretary of the Company, or his or her designee, holds the
original of the aforementioned certificate issued in the undersigned’s name. To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, Participant has executed the attached Assignment Separate from
Certificate.
Dated:                                         , 20____

         
Signature
       
 
 
 
   
 
        Please Print Name
 
 
 
   

 



--------------------------------------------------------------------------------



 



STOCK POWER AND ASSIGNMENT
SEPARATE FROM STOCK CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
dated as of                                         , ___, [COMPLETE AT THE TIME
OF PURCHASE] (the “Agreement”), the undersigned Participant hereby sells,
assigns and transfers unto                                          , ___ shares
of the Common Stock $0.001, par value per share, of Interwoven, Inc., a
California corporation (the “Company”), standing in the undersigned’s name on
the books of the Company represented by Certificate No(s). ___ [COMPLETE AT THE
TIME OF PURCHASE] delivered herewith, and does hereby irrevocably constitute and
appoint the Secretary of the Company as the undersigned’s attorney-in-fact, with
full power of substitution, to transfer said stock on the books of the Company.
THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.
Dated:                                         , ___

         
 
  PARTICIPANT    
 
       
 
 
 
(Signature)    
 
       
 
 
 
(Please Print Name)    

Instructions to Participant: Please do not fill in any blanks other than the
signature line. The purpose of this document is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its “Repurchase Right” set
forth in the Agreement without requiring additional action by the Participant.

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF STOCK BONUS AWARD
GRANT NUMBER:                     
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of Stock
Bonus Award (the “Notice”).

             
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   

You (“ Participant”) have been granted an award of Shares under the Plan subject
to the terms and conditions of the Plan, this Notice, and the attached Stock
Bonus Award Agreement (the “Stock Bonus Agreement”) to the Plan.

             
 
  Number of Shares:        
 
     
 
   
 
           
 
  Date of Grant:        
 
     
 
   
 
           
 
  Vesting Commencement Date:        
 
     
 
   
 
                Expiration Date:   The date on which all the Shares granted
hereunder become vested,
with earlier expiration upon the Termination Date
 
                Vesting Schedule:   Subject to the limitations set forth in this
Notice, the Plan and the Stock Bonus Agreement, the Shares will vest in
accordance with the following schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Bonus Agreement or the
Plan changes the at-will nature of that relationship. You acknowledge that the
vesting of the Shares pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of the Company (to the vesting
applies). Participant also understands that this Notice is subject to the terms
and conditions of both the Stock Bonus Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Stock Bonus
Agreement and the Plan.

                      PARTICIPANT       INTERWOVEN, INC.    
 
                   
Signature:
          By:        
 
 
 
         
 
   
 
                   
Print Name:
          Its:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
STOCK BONUS AWARD AGREEMENT
INTERWOVEN, INC. 2008 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same defined meanings in this Stock
Bonus Agreement (the “Agreement”).
You have been granted a Stock Bonus Award (“Stock Bonus Award”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Stock Bonus Award
(the “Notice”) and this Agreement.
1. Issuance. Stock Bonus Awards shall be issued in Shares, and the Company’s
transfer agent shall record ownership of such Shares in Participant’s name as
soon as reasonably practicable.
2. Stockholder Rights. Participant shall have no right to dividends or to vote
Shares until Participant is recorded as the holder of such Shares on the stock
records of the Company and its transfer agent.
3. No-Transfer. Unvested Shares, and unvested Stock Bonus Awards, and any
interest in either shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of by Participant or any person whose
interest derives from Participant’s interest. “Unvested Shares” are Shares that
have not yet vested pursuant to the terms of the vesting schedule set forth in
the Notice.
4. Termination. Upon Participant’s Termination for any reason, all Unvested
Shares shall immediately be forfeited to the Company, and all rights of
Participant to such Unvested Shares shall immediately terminate as of
Participant’s Termination Date. In case of any dispute as to whether Termination
has occurred, the Committee shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination.
5. U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by the Company when required by applicable law. Before
any Shares subject to this Agreement are issued the Company shall withhold a
number of Shares with a fair market value (determined on the date the Shares are
issued) equal to the minimum amount the Company is required to withhold for
income and employment taxes. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement.
6. Acknowledgement. The Company and Participant agree that the Stock Bonus Award
is granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Stock Bonus Award subject to all of the
terms and conditions set forth herein and those set forth in the Plan, this
Agreement and the Notice.
7. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.

 



--------------------------------------------------------------------------------



 



8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
9. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary, to terminate Purchaser‘s service, for any reason, with or
without cause.
     By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this Stock Bonus Award is granted
under and governed by the terms and conditions of the Plan, the Notice and this
Agreement. Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF STOCK APPRECIATION RIGHT AWARD
GRANT NUMBER:                     
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of Stock
Appreciation Right Award (the “Notice”).

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
   

You (“Participant”) have been granted an award of Stock Appreciation Rights
(“SARs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Stock Appreciation Right Award Agreement (hereinafter
“SAR Agreement”).

             
 
  Number of SARs:        
 
     
 
   
 
           
 
  Maximum Number of Shares Issuable:        
 
     
 
   
 
           
 
  Date of Grant:        
 
     
 
   
 
           
 
  Fair Market Value of a Share on Date of Grant:        
 
     
 
   
 
           
 
  Vesting Commencement Date:        
 
     
 
        Expiration Date:   The date on which settlement of all SARs granted
hereunder occurs, with earlier expiration upon the Termination Date
 
                Vesting Schedule:   Subject to the limitations set forth in this
Notice, the Plan and the SAR Agreement, the SARs will vest in accordance with
the following schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the SAR Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the SARs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. Participant also
understands that this Notice is subject to the terms and conditions of both the
SAR Agreement and the Plan, both of which are incorporated herein by reference.
Participant has read both the SAR Agreement and the Plan.

                      PARTICIPANT       INTERWOVEN, INC.    
 
                   
Signature:
          By:        
 
 
 
         
 
   
Print Name:
          Its:        
 
 
 
         
 
   

1



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
STOCK APPRECIATION RIGHT AWARD AGREEMENT TO THE
INTERWOVEN, INC. 2008 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Stock
Appreciation Right Award Agreement (the “Agreement”).
You have been granted Stock Appreciation Rights (“SARs”) subject to the terms
and conditions of the Plan, the Notice of Stock Appreciation Right Award (the
“Notice”) and this Agreement.
1. Settlement. Settlement of SARs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of SARs shall be in Shares, except no fractional shares will be
issued in settlement of SARs. Any amounts attributable to a fractional share
will be settled in cash.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of SARs, Participant shall have no ownership of the Shares allocated
to the SARs and shall have no right to vote such Shares, subject to the terms,
conditions and restrictions described in the Plan and herein.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4. No Transfer. The SARs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of.
5. Termination. If Participant’s continuous service to the Company or any of its
subsidiaries shall terminate for any reason, all unvested SARs shall be
forfeited to the Company forthwith, and all rights of Participant to such SARs
shall immediately terminate. Vested SARs shall be treated in accordance with
Section 5 of the Plan regarding exercisability of vested Options. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.
6. U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the SARs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
prior to such settlement or disposition. Applicable minimum withholding taxes
shall be satisfied by the Company by withholding the applicable number of Shares
otherwise deliverable upon settlement of the SAR in accordance with rules and
procedures established by the Committee. There is no tax event upon granting of
an SAR. Upon settlement of the SAR, Participant will include in income the fair
market value of the Shares subject to the Shares payable in accordance with
settlement of the SAR. The included amount will be treated as ordinary income by
Participant and will be subject to withholding by the Company. Upon disposition
of the Shares, any subsequent increase or decrease in value will be treated as
short-term or long-term capital gain or loss, depending on whether the Shares
are held greater than one year from the date of settlement.
7. Acknowledgement. The Company and Participant agree that the SARs are granted
under and governed by the Notice, this Agreement and the provisions of the Plan.
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the SARs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.
8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any

1



--------------------------------------------------------------------------------



 



rights under this Agreement, shall be effective unless in writing and signed by
the parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.
9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
     11. No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Purchaser‘s
employment or consulting relationship, for any reason, with or without cause.
     By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this SAR is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.

2



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:                     
Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of
Restricted Stock Unit Award (the “Notice”).

             
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).

             
 
  Number of RSUs:        
 
     
 
     
 
           
 
  Date of Grant:        
 
     
 
     
 
           
 
  Vesting Commencement Date:        
 
     
 
     
 
                Expiration Date:   The date on which settlement of all RSUs
granted hereunder occurs, with earlier expiration upon the Termination Date
 
                Vesting Schedule:   Subject to the limitations set forth in this
Notice, the Plan and the RSU Agreement, the RSUs will vest in accordance with
the following schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.

                      PARTICIPANT       INTERWOVEN, INC.    
 
                   
Signature:
          By:        
 
 
 
         
 
   
 
                   
Print Name:
          Its:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
INTERWOVEN, INC. 2008 EQUITY INCENTIVE PLAN
     Unless otherwise defined herein, the terms defined in the Company’s 2008
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Award Agreement (Restricted Stock Units) (the “Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.
5. Termination. If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.
6. U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Before any Shares subject to this Agreement are
issued the Company shall withhold a number of Shares with a fair market value
(determined on the date the Shares are issued) equal to the minimum amount the
Company is required to withhold for income and employment taxes. Upon
disposition of the Shares, any subsequent increase or decrease in value will be
treated as short-term or long-term capital gain or loss, depending on whether
the Shares are held for more than one year from the date of settlement. Further,
an RSU may be considered a deferral of compensation that may be subject to
Section 409A of the Code. Section 409A of the Code imposes special rules to the
timing of making and effecting certain amendments of this RSU with respect to
distribution of any deferred compensation. You should consult your personal tax
advisor for more information on the actual and potential tax consequences of
this RSU.
7. Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the Plan.
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.
8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the





--------------------------------------------------------------------------------



 



Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
11. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant‘s service, for any
reason, with or without cause.
     By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.

 



--------------------------------------------------------------------------------



 



Explanatory Note
The following form of Non-Standard Stock Option Award Agreement (“Non-Standard
Option”) issued under the Interwoven, Inc. 2008 Equity Incentive Plan represents
three forms of Non-Standard Option. Pursuant to the second instruction of the
Instructions to 601 under Item 601(a) of Regulation S-K, the Registrant has
filed only one form of Non-Standard Option and notes that the three forms differ
only with respect to the terms used following the first sentence in Section 1,
each version of which is provided below.
Alternative 1:
Notwithstanding the provisions of the preceding sentence, however, if there is a
Sale of the Company and Participant’s employment is terminated by the Company or
its successor without Cause in connection with the Sale of the Company, then
upon such termination the Option will become vested as to an additional number
of Unvested Shares equal to fifty percent (50%) of the Shares that were Unvested
Shares at the closing of the Sale of the Company.
     For purposes of this vesting acceleration provisions, “Cause” means
(i) willfully engaging in gross misconduct that is materially and demonstrably
injurious to the Company; (ii) willful act or acts of dishonesty undertaken by
Participant and intended to result in substantial gain or personal enrichment
for Participant at the expense of the Company; or (iii) willful and continued
failure to substantially perform Participant’s duties with the Company or its
successor (other than incapacity due to physical or mental illness); provided
that the action or conduct described in clause (iii) above will constitute
“Cause” only if such failure continues after the Board of Directors has provided
Participant with a written demand for substantial performance setting forth in
detail the specify respects in which it believes Participant has willfully and
not substantially performed his duties thereof and a reasonable opportunity (to
be not less than 30 days) to cure the same. For such purpose, a termination by
the Company without Cause includes a termination of employment by Participant
within 30 days following any of the following events: (x) the assignment of any
duties to Participant inconsistent with, or reflecting a materially adverse
change in, Participant’s position, duties or responsibilities with the Company
(or any successor) without Participant’s concurrence; or (y) the relocation of
the Company’s principal executive offices, or relocating Participant’s principal
place of business, in excess of fifty (50) miles from the Company’s current
executive offices located in Sunnyvale, California. For purposes of the vesting
acceleration provisions of paragraph (b), the term “Sale of the Company” means
(i) the sale or other disposition of all or substantially all of the assets of
the Company, or (ii) the acquisition of the Company by another entity by means
of consolidation, corporate reorganization or merger, or other transaction or
series of related transactions in which more than fifty percent (50%) of the
outstanding voting power of the Company is transferred.
Alternative 2:
Notwithstanding the provisions of the Plan, the preceding sentence, or the
Notice of Grant regarding the rate at which this Option shall vest, in the event
that there is a Sale of the Company, the Option will become vested as to any
Unvested Shares. In addition, the lapsing of the sale and transfer restrictions
applicable to this Option will be released as to all of the shares covered by
this Option that are subject to such restrictions at the closing of the Sale of
the Company. For purposes of this Section 1, the term “Sale of the Company”
means (i) the sale or other disposition of all or substantially all of the
assets of the Company, or (ii) the acquisition of the Company by another entity
by means of consolidation, corporate reorganization or merger, or other
transaction or series of related transactions in which more than fifty percent
(50%) of the outstanding voting power of the Company is transferred.
Alternative 3:
Notwithstanding the provisions of the Plan, the preceding sentence, or the
Notice of Grant regarding the rate at which this Option shall vest, in the event
that there is a Sale of the Company and Participant’s employment is terminated
by the Company, or its successor, without Cause in connection with the Sale of
the Company, then upon such termination the Option will become vested as to an
additional number of Unvested Shares equal to the greater of (i) 50% of the
shares that were Unvested Shares under such equity award at the closing of the
Sale of the Company, and (ii) the number of shares scheduled to be vested under
this Option as of the nine (9) month anniversary of the date of termination of
your employment with the Company had you remained employed through such date
(but treating any cliff vesting or other non-monthly vesting as occurring in
ratable increments on a monthly basis). In addition, the lapsing of the sale and
transfer restrictions applicable to this Option will be released as to 50% of
the shares covered by this Option that are subject to such restrictions at the
closing of the Sale of the Company or, if greater, the number of shares covered
by such option that are scheduled to be released from such restrictions during
the nine (9) months immediately following the date of termination. For purposes
of this Section 1, “Cause” means (i) willfully engaging in gross misconduct that
is materially and demonstrably injurious to the Company; (ii) willful act or
acts of dishonesty undertaken by Participant and intended to result in
substantial gain or personal enrichment for Participant at the expense of the
Company; or (iii) willful and continued failure to substantially perform
Participant’s duties with the Company or its successor (other than incapacity
due to physical or mental illness); provided that the action or conduct
described in clause (iii) above will constitute “Cause” only if such failure
continues after the Board of Directors has provided Participant with a written
demand for substantial performance setting forth in detail the specific respects
in which it believes Participant has willfully and not substantially performed
his duties thereof and a reasonable opportunity (to be not less than thirty
(30) days) to cure the same. For such purpose, a termination by the Company
without Cause includes a termination of employment by Participant within thirty
(30) days following any of the following events: (x) the assignment of any
duties to Participant inconsistent with, or reflecting a materially adverse
change in, Participant’s position, duties or responsibilities with the Company
(or any successor) without Participant’s concurrence; or (y) the relocation of
the Company’s principal executive offices, or relocating Participant’s principal
place of business, in excess of fifty (50) miles from the Company’s current
executive offices located in Sunnyvale, California. For purposes of this
Section 1, the term “Sale of the Company” means (i) the sale or other
disposition of all or substantially all of the assets of the Company, or
(ii) the acquisition of the Company by another entity by means of consolidation,
corporate reorganization or merger, or other transaction or series of related
transactions in which more than fifty percent (50%) of the outstanding voting
power of the Company is transferred.
INTERWOVEN, INC.
STOCK OPTION AWARD AGREEMENT
2008 EQUITY INCENTIVE PLAN
(Non Standard)
Unless otherwise defined in this Stock Option Award Agreement (the “Agreement”),
any capitalized terms used herein shall have the meaning ascribed to them in the
Company’s 2008 Equity Incentive Plan (the “Plan”).
     Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice”) and this Agreement.
     1. Vesting Rights. Subject to the applicable provisions of the Plan and
this Agreement, this Option may be exercised, in whole or in part, in accordance
with the schedule set forth in the Notice.
     [ACCELERATION OF VESTING PROVISIONS]
     2. Termination Period.
          (a) General Rule. Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after termination of Participant’s
employment with the Company. In no event shall this Option be exercised later
than the Expiration Date set forth in the Notice.
          (b) Death; Disability. Unless provided otherwise in the Notice, upon
the termination of Participant’s service to the Company by reason of his or her
Disability or death, or if a Participant dies within three months of the
Termination Date, this Option may be exercised for twelve months, provided that
in no event shall this Option be exercised later than the Expiration Date set
forth in the Notice.
          (c) Cause. Upon the termination of Participant’s employment by the
Company for Cause, the Option shall expire on such date of Participant’s
Termination Date.
     3. Grant of Option. The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share set forth in the Notice (the “Exercise Price”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as a
Non-Qualified Stock Option (“NSO”).
     4. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement. In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice and
this Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.

 



--------------------------------------------------------------------------------



 



          (c) No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares.
     5. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the
Participant:
          (a) cash;
          (b) check;
          (c) a “broker-assisted” or “same-day sale” (as described in Section
11(d) of the Plan); or
          (d) any other method authorized by the Company.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant unless otherwise permitted by the Committee on a case-by-case basis.
The terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.
     7. Term of Option. This Option shall in any event expire on the expiration
date set forth in the Notice of Stock Option Grant, which date is 10 years after
the Date of Grant (five years after the Date of Grant if this option is
designated as an ISO in the Notice of Stock Option Grant and Section 5.3 of the
Plan applies).
     8. U.S. Tax Consequences. For Participants subject to U.S. income tax, some
of the federal tax consequences relating to this Option, as of the date of this
Option, are set forth below. All other Participants should consult a tax advisor
for tax consequences relating to this Option in their respective jurisdiction.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
          (a) Exercising the Option.
               (i) Non-Qualified Stock Option. The Participant may incur federal
ordinary income tax liability upon exercise of a NSO. The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation an amount equal to the minimum amount the
Company is required to withhold for income and employment taxes or collect from
Participant and pay to the applicable taxing authorities an amount in cash equal
to a percentage of this compensation income at the time of exercise, and may
refuse to honor the exercise and refuse to deliver Shares if such withholding
amounts are not delivered at the time of exercise.
               (ii) Incentive Stock Option. If this Option qualifies as an ISO,
the Participant will have no regular federal income tax liability upon its
exercise, although the excess, if any, of the aggregate Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price
will be treated as an adjustment to alternative minimum taxable income for
federal tax purposes and may subject the Participant to alternative minimum tax
in the year of exercise.

 



--------------------------------------------------------------------------------



 



          (b) Disposition of Shares.
               (i) NSO. If the Participant holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
               (ii) ISO. If the Participant holds ISO Shares for at least one
year after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Participant disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.
          (c) Notice of Disqualifying Disposition of ISO Shares. If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, the Participant shall immediately notify
the Company in writing of such disposition. The Participant agrees that he or
she may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.
     9. Acknowledgement. The Company and Participant agree that the Option is
granted under and governed by the Notice, this Agreement and by the provisions
of the Plan (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the Option subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice.
     10. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
     11. Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
     12. Governing Law; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
     13. No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
service, for any reason, with or without cause.

 



--------------------------------------------------------------------------------



 



     By your signature and the signature of the Company’s representative on the
Notice, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and the Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated on the Notice.

 



--------------------------------------------------------------------------------



 



Explanatory Note
The following form of Non-Standard Notice of Resticted Stock Unit Award
(“Non-Standard RSU”) issued under the Interwoven, Inc. 2008 Equity Incentive
Plan represents two forms of Non-Standard RSU. Pursuant to the second
instruction of the Instructions to 601 under Item 601(a) of Regulation S-K, the
Registrant has filed only one form of Non-Standard RSU and notes that the two
forms differ only with respect to the terms used following the vesting schedule
provided opposite the words “Vesting Schedule:” in the Non-Standard RSU, each
version of which is provided below.
Alternative 1:
Notwithstanding the provisions of the preceding paragraph, however, if there is
a Sale of the Company and Participant’s employment is terminated by the Company
or its successor without Cause in connection with the Sale of the Company, then
upon such termination the Unvested RSUs subject to this award will become vested
as to an additional number of Unvested RSUs equal to fifty percent (50%) of the
RSUs that were Unvested RSUs at the closing of the Sale of the Company (or such
lesser number as will result in a greater after-tax benefit if Participant would
be subject to the excise tax imposed by Section 4999 of the Code).
For purposes of this vesting acceleration provision, “Cause” means (i) willfully
engaging in gross misconduct that is materially and demonstrably injurious to
the Company; (ii) willful act or acts of dishonesty undertaken by Participant
and intended to result in substantial gain or personal enrichment for
Participant at the expense of the Company; or (iii) willful and continued
failure to substantially perform Participant’s duties with the Company or its
successor (other than incapacity due to physical or mental illness); provided
that the action or conduct described in clause (iii) above will constitute
“Cause” only if such failure continues after the Board of Directors has provided
Participant with a written demand for substantial performance setting forth in
detail the specify respects in which it believes Participant has willfully and
not substantially performed his duties thereof and a reasonable opportunity (to
be not less than 30 days) to cure the same. For such purpose, a termination by
the Company without Cause includes a termination of employment by Participant
within 30 days following any of the following events: (x) the assignment of any
duties to Participant inconsistent with, or reflecting a materially adverse
change in, Participant’s position, duties or responsibilities with the Company
(or any successor) without Participant’s concurrence; or (y) the relocation of
the Company’s principal executive offices (or relocating Participant’s principal
place of business) in excess of fifty (50) miles from the Company’s current
executive offices located in Sunnyvale, California. For purposes of the vesting
acceleration provisions of paragraph (b), the term “Sale of the Company” means
(i) the sale or other disposition of all or substantially all of the assets of
the Company, or (ii) the acquisition of the Company by another entity by means
of consolidation, corporate reorganization or merger, or other transaction or
series of related transactions in which more than fifty percent (50%) of the
outstanding voting power of the Company is transferred.
Alternative 2:
Notwithstanding the provisions of the preceding paragraph, however, if there is
a Sale of the Company, then any and all Unvested RSUs subject to this award will
become vested at the closing of the Sale of the Company. For purposes of this
Section 1, the term “Sale of the Company” means (i) the sale or other
disposition of all or substantially all of the assets of the Company, or
(ii) the acquisition of the Company by another entity by means of consolidation,
corporate reorganization or merger, or other transaction or series of related
transactions in which more than fifty percent (50%) of the outstanding voting
power of the Company is transferred.
INTERWOVEN, INC.
2008 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
GRANT NUMBER:               
(Non — Standard)

Unless otherwise defined herein, the terms defined in the Company’s 2008 Equity
Incentive Plan (the “Plan”) shall have the same meanings in this Notice of
Restricted Stock Award (the “Notice”).

             
 
  Name:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   

You (“Participant”) have been granted an award of Restricted Shares of Common
Stock of Interwoven, Inc. (the “Company”) under the Plan subject to the terms
and conditions of the Plan, this Notice and the attached Restricted Stock
Agreement (the “Restricted Stock Purchase Agreement”).

         
Total Number of Restricted Shares Awarded:
       
 
       
 
       
Fair Market Value per Restricted Share:
  $    
 
 
 
   
 
       
Total Fair Market Value of Award:
  $    
 
 
 
   
 
       
Purchase Price per Restricted Share:
  $    
 
 
 
   
 
       
Total Purchase Price for all Restricted Shares:
  $    
 
 
 
   
 
       
Date of Grant:
       
 
       

         
Vesting Commencement Date:
       
 
 
 
   
 
       
Vesting Schedule:
  Subject to the limitations set forth in this Notice, the Plan and the
Restricted Stock Purchase Agreement, the Restricted Shares will vest and the
right of repurchase shall lapse, in whole or in part, in accordance with the
following schedule:    
 
  [Vesting may occur based on achievement, at the end of a period of time, of a
specified goal or specified goals based on such factors as: annual revenue, cash
position, earnings per share, operating cash flow, market share, new product
releases, net income, operating income, return on assets, return on equity,
return on investment, software license bookings, EBITDA or other financial
measure, or any other performance-related goal as approved from time to time.]  
   
 
  [ACCELERATION OF VESTING PROVISIONS]    

You understand that your employment or consulting relationship with the Company
is for an unspecified duration, can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice, the Restricted Stock Agreement or
the Plan changes the at-will nature of that relationship. Participant
acknowledges that the vesting of the Restricted Shares pursuant to this Notice
is earned only by continuing service as an Employee, Director or Consultant of
the Company. You also understand that this Notice is subject to the terms and
conditions of both the Restricted Stock Agreement and the Plan, both of which
are incorporated herein by reference. You have read both the Restricted Stock
Agreement and the Plan. If the Restricted Stock Purchase Agreement is not
executed by you within thirty (30) days of the Date of Grant above, then this
grant shall be void.

                      INTERWOVEN, INC.       RECIPIENT:        
 
                   
By:
          Signature        
 
 
 
     
 
 
 
                   
Its:
          Please Print Name        
 
                   

 